Order entered April 9, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00390-CV
                                    No. 05-14-00391-CV

                         IN RE SENRICK WILKERSON, Relator


                Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause No. F10-01183-J, F10-01184-J

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding..


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE